Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the line 3 of the last limitation “sources determine” should read as “sources to determine”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “and email” should read as “an email”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 15:
unification module, configured to periodically access…configured to retrieve…to convert…to store 
a collaboration module, configured to monitor…calculating analytics…generating revised property listings…configured to direct…configured to examine communications…to retrieve said additional information…to direct…determine if additional information is available…to retrieve the additional information…to direct said presentation module
Claim 16:
collaboration module is configured to request…to automatically generate and transmit…configured to receive…to direct
Claim 17:
intelligence module automatically generates and transmits.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 recite the limitation "revised requirements" in the monitoring limitation of the claims.  The Examiner asserts that this lacks antecedent basis as the claims never recite that the requirements were revised.  As a result, since the claims do not positively recite the step of revising the requirements, the Examiner asserts that it is unclear as to how revised property listings, which are based on the revised requirements, are generated.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 4, 11, and 17, “snail mail” is indefinite as it is an idiom that has not been defined in the specification and relies on the understanding of the current culture and time period that it is being used in, thereby preventing one of ordinary skill in the art from determining whether they would be infringing upon the claimed invention.
Claim limitation 
Claim 15:
unification module, configured to periodically access…configured to retrieve…to convert…to store 
a collaboration module, configured to monitor…calculating analytics…generating revised property listings…configured to direct…configured to examine communications…to retrieve said additional information…to direct…determine if additional information is available…to retrieve the additional information…to direct said presentation module
Claim 16:
collaboration module is configured to request…to automatically generate and transmit…configured to receive…to direct
Claim 17:
intelligence module automatically generates and transmits
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  ¶ 35 of the specification provides a definition for the term “module.”  However, this definition is open-ended and further states that a module may be part of hardware components, thereby failing to establish the metes and bounds of the specific structural components that the modules are supposed to be.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 15 – 20, the Examiner asserts that the specification, as originally filed, fails to adequately disclose how
Claim 15:
unification module, configured to periodically access…configured to retrieve…to convert…to store 
a collaboration module, configured to monitor…calculating analytics…generating revised property listings…configured to direct…configured to examine communications…to retrieve said additional information…to direct…determine if additional information is available…to retrieve the additional information…to direct said presentation module
Claim 16:
collaboration module is configured to request…to automatically generate and transmit…configured to receive…to direct
Claim 17:
intelligence module automatically generates and transmits
are being performed as the structural elements that are intended to comprise the server are unknown.  Upon review of the specification, the Examiner asserts that although the specification has adequately provided flow charts and explanations with regards to the goals and objectives of the invention, the specification fails to adequately disclose how these goals and objectives have been achieved or how they are specifically being performed in order to achieve these goals and objectives.  To put it another way, although the specification has disclosed the method steps for performing the aforementioned concepts, as well as discussing at ¶ 35 of the specification a definition for the term “module,” the specification has provided a definition that is open-ended and further states that a module may be part of hardware components, thereby failing to establish the metes and bounds of the specific structural components that the modules are supposed to.  As a result, one of skill in the art would be unable to adequately determine, without undo experimentation, of the structural components that comprise the claimed system which the applicant was in possession of and, therefore would be unable to make and use the invention in the manner intended by and in possession by the application.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario of what the structural components that could comprise the system could be.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for making the particular system that performs the various claimed functions without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of how such a system could be constructed.  That is to say, the applicant is attempting to claim the entire genus of structural configurations of the system, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of structural configurations of the system, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of configurations is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  One of ordinary skill in the art would have recognized that a transitory wave can be considered to be a computer readable storage medium.  As such, since the specification has failed to exclude transitory signals as being mediums a rejection under 35 USC 101 has been provided.  In order to overcome the rejection, the Examiner suggests amending the claims to disclose that the computer readable medium is non-transitory.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite 
periodically accessing a plurality of data sources for property listings, wherein the plurality of data sources comprises on-market property sources and off-market property sources, said periodically accessing comprising: 
retrieving the property listings from the plurality of sources; 
converting the property listings to a common format; and 
storing the property listings in the common format in a parcel database;
monitoring actions of a buyer when searching for and viewing initial property listings from the parcel database that meet initial requirements of the buyer, calculating analytics of the actions, generating revised property listings from the parcel database that meet revised requirements of the buyer based on the analytics, and presenting the revised property listings to both the buyer and an agent
examining communications between the buyer and the agent within an automated system, and automatically optimizing collaboration between the buyer and the agent, said examining comprising: 
automatically detecting keywords in the communications that indicate a degree of urgency of the communications, and automatically selecting a preferred communications medium from a plurality of communications mediums for transmission of the communications that corresponds to degree of urgency, and automatically transmitting the communications via the preferred communications medium; and 
automatically detecting requests from the buyer for additional information about one or more properties, automatically accessing one or more public data sources determine if the additional information is available, and if the additional information is available, retrieving the additional data from the one or more public data sources, and automatically presenting the additional information to the buyer.
The invention is directed towards the abstract idea of collecting and comparing information for the purpose of providing targeted customer service, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., observing the actions of a consumer, comparing their actions against known information, and establishing a relationship between a service provider and the consumer in order to facilitate a transaction while allowing a third party, for example, a supervisor, manager, or the like intervene when necessary in order to assist with communications.
The limitations of 
periodically accessing a plurality of data sources for property listings, wherein the plurality of data sources comprises on-market property sources and off-market property sources, said periodically accessing comprising: 
retrieving the property listings from the plurality of sources; 
converting the property listings to a common format; and 
storing the property listings in the common format in a parcel database;
monitoring actions of a buyer when searching for and viewing initial property listings from the parcel database that meet initial requirements of the buyer, calculating analytics of the actions, generating revised property listings from the parcel database that meet revised requirements of the buyer based on the analytics, and presenting the revised property listings to both the buyer and an agent
examining communications between the buyer and the agent within an automated system, and automatically optimizing collaboration between the buyer and the agent, said examining comprising: 
automatically detecting keywords in the communications that indicate a degree of urgency of the communications, and automatically selecting a preferred communications medium from a plurality of communications mediums for transmission of the communications that corresponds to degree of urgency, and automatically transmitting the communications via the preferred communications medium; and 
automatically detecting requests from the buyer for additional information about one or more properties, automatically accessing one or more public data sources determine if the additional information is available, and if the additional information is available, retrieving the additional data from the one or more public data sources, and automatically presenting the additional information to the buyer, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computing environment with interconnected generic computing devices.  That is, other than reciting a generic computing environment with interconnected generic computing devices nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computing environment with interconnected generic computing devices in the context of this claim encompasses an employee of a service provider observing the shopping behavior of consumer and comparing the consumer’s needs against a collection of known information, in this case, real estate information, and establishing a relationship with the consumer in order to communicate with one another and further allowing another user, for example, a supervisor, manager, another employee, third party, or the like to monitor the interaction and intervening in order to further facilitate the interaction and, hopefully, complete a sale.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computing environment with interconnected generic computing devices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computing environment with interconnected generic computing devices to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. comparing information, sending communications, and intervening by providing additional information. The generic computing environment with interconnected generic computing devices in the steps are recited at a high-level of generality (i.e., as a generic computing environment with interconnected generic computing devices can perform the insignificant extra solution steps of communicating information (See MPEP 2106.05(g) while also reciting that the a generic computing environment with interconnected generic computing devices are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic computing environment with interconnected generic computing devices.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing environment with interconnected generic computing devices to perform the steps of:
periodically accessing a plurality of data sources for property listings, wherein the plurality of data sources comprises on-market property sources and off-market property sources, said periodically accessing comprising: 
retrieving the property listings from the plurality of sources; 
converting the property listings to a common format; and 
storing the property listings in the common format in a parcel database;
monitoring actions of a buyer when searching for and viewing initial property listings from the parcel database that meet initial requirements of the buyer, calculating analytics of the actions, generating revised property listings from the parcel database that meet revised requirements of the buyer based on the analytics, and presenting the revised property listings to both the buyer and an agent
examining communications between the buyer and the agent within an automated system, and automatically optimizing collaboration between the buyer and the agent, said examining comprising: 
automatically detecting keywords in the communications that indicate a degree of urgency of the communications, and automatically selecting a preferred communications medium from a plurality of communications mediums for transmission of the communications that corresponds to degree of urgency, and automatically transmitting the communications via the preferred communications medium; and 
automatically detecting requests from the buyer for additional information about one or more properties, automatically accessing one or more public data sources determine if the additional information is available, and if the additional information is available, retrieving the additional data from the one or more public data sources, and automatically presenting the additional information to the buyer, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2, 3, 7 are directed towards descriptive language as they are directed towards what information could be.
Claim 4 is directed towards the generic description of providing translation services.
Claims 5, 6 are directed towards data collection.
The remaining claims are similar in nature to what has been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for providing targeted customer service in order to facilitate the sale of a product.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US PGPub 2009/0063232 A1) in view of Shenoy et al. (US Patent 11,069,010 B1).
In regards to claims 1, 8, 15, Lissack discloses an automated method for obtaining, storing, searching, and presenting real estate properties, the method comprising; (Claim 8) a computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method obtaining, storing, searching, and presenting real estate properties, the method comprising; (Claim 15) a system for obtaining, storing, searching, and presenting real estate properties, the system comprising: 
(Claim 15) a collaborative real estate server, coupled to one or more client devices via the internet cloud, said server comprising (¶ 20)
In regards to:
periodically accessing a plurality of data sources for property listings, [wherein the plurality of data sources comprises on-market property sources and off-market property sources], said periodically accessing comprising: 
retrieving the property listings from the plurality of sources; 
[converting the property listings to a common format]; and 
[storing the property listings in the common format in a parcel database]
(Claim 15) a unification module, configured to periodically access a plurality of data sources for property listings, wherein said plurality of data sources comprises on-market property sources and off-market property sources, and configured to retrieve said property listings from said plurality of sources, to [convert said property listings to a common format, and to store said property listings in said common format in a parcel database]
(¶ 89, 107, wherein the system allows for the periodic accessing of data sources for property listings, which comprise on-market, e.g., MLS, and off-market property sources, e.g., public databases, such as, but not limited to, crime reports, school reports, events, social activities, open houses, and the like.; ¶ 76, 80, 82 wherein the system allows a user to search for homes by retrieving information from a plurality of databases and presenting them in a customized website for buyers and agents, i.e. the information retrieved from the plurality of sources are formatted to a common format that allows for each user to view the listings in a presentation that has been customized for each respective user of the system, as well as having the system to store the plurality of listings and create records that associate the listings with each respective user.
Lissack discloses that searches for listings can be performed using IDX, which the applicant admits in the remarks received on remarks received on 4/15/2022 in co-pending application 16/989098 to be a well-known technology for searching for listings.  However, contrary to the applicant’s remarks that IDX is limited to only on-market and not off-market listings, the Examiner disagrees and refers to the NPL references of applicant’s submitted IDS’s, which are based on the NPL references that the Examiner had previously provided in co-pending application 16/989098, that serve as evidence that, prior to the applicant’s effective filing date, IDX does, indeed, handle off-market listings.  As a result, the Examiner asserts that the use of IDX by Lissack would include off-market listings.
Although the Examiner asserts that Lissack does not prohibit off-market listings, the Examiner has provided Shenoy to more explicitly recite this concept in the interest of compact prosecution.
Similar, with regards to the sources of information having different formats and converting the sources into a common format, Lissack discloses that information can be retrieved from a plurality of sources, such as, but not limited to, MLS format and RETS, and that the system of Lissack makes the information viewable through their interface (see Fig. 11, 18; ¶ 101, 135).  Lissack further discloses that information can be retrieved from a plurality of other sources, such as, but not limited to, other databases, spreadsheets, CSV files, ACT!, Top Producer, HouseHunt, realestate.com, internet forms, property minder, and etc.  As a result, Lissack discloses that sources have their own respective format and that the system of LIssack converts the various formats into a common format that can be viewed by the interface of Lissack.  However, in the interest of compact prosecution, the Examiner has provided Shenoy to more explicitly recite this concept); 
monitoring actions of a buyer when searching for and viewing initial property listings from the parcel database that meet initial requirements of the buyer, calculating analytics of the actions, generating revised property listings from the parcel database that meet revised requirements of the buyer based on the analytics, and presenting the revised property listings to both the buyer and an agent
(Claim 15) a collaboration module, configured to monitor actions of a buyer when searching for and viewing initial property listings from said parcel database that meet initial requirements of said buyer, calculating analytics of the actions, generating revised property listings from said parcel database that meet revised requirements of said buyer based on said analytics, and configured to direct a presentation processor to present said revised property listings to both said buyer and an agent, 
 (¶ 76, 78, 79, 80, 81, 82, 85 wherein the system monitors the actions of a user who is searching for homes during an initial search and the system analyzes the monitored actions in order to identify and provide comparables to the buyer); and 
In regards to:
examining communications between the buyer and the agent within an automated system, and automatically optimizing collaboration between the buyer and the agent, said examining comprising: 
automatically detecting keywords in the communications that indicate a degree of urgency of the communications, and automatically selecting a preferred communications medium from a plurality of communications mediums for transmission of the communications that corresponds to degree of urgency, and automatically transmitting the communications via the preferred communications medium; and 
automatically detecting requests from the buyer for additional information about one or more properties, automatically accessing one or more public data sources determine if the additional information is available, and if the additional information is available, retrieving the additional data from the one or more public data sources, and automatically presenting the additional information to the buyer.
(Claim 15) configured to examine communications between said buyer and said agent to automatically detect requests from said buyer for additional information about one or more properties, to direct said unification module to automatically access one or more public data sources determine if the additional information is available, and to retrieve the additional data form said one or more public data sources if said additional information is available, and to direct said presentation processor to present said additional data to said buyer (NOTE: Claim 15 differs from claims 1 and 8 as it is directed to simply detecting a request and not directed to detecting keywords, however, it has been rejected with claims 1 and 8 since Lissack still discloses the recited elements and to for the sake of brevity of the office action)
(¶ 77, 78, 79, 84, 85, 86, 89, 90, 91, 92, 94, 95, 99, 101, 109, 111, 112, 116, 117, 119, 120, 121, 126, 132, 136 wherein the system examines communications between a buyer and agent in order to encourage collaboration between the two parties, i.e. optimizing collaboration between the two parties in order to use their time more effectively and provide answers to questions as quickly as possible, by detecting the contents/reason of the communication (e.g., the keywords indicating that the buyer is interested in viewing a home), analyze the communications (e.g., based on the buyer requesting to view a home the system notifies the agent to contact the buyer within 24 hours), determine and make recommendations/suggestions to an agent in order to encourage communication with buyers that can further be based on urgency and prioritization of a contact (e.g., alerting the agent to contact the buyer within 24 hours), and inserting/providing those recommendations/suggestions by way of alarms, reminders, or scripts and making them available to the agent or providing them on behalf of the agent.  The system accomplishes this by analyzing the content from a buyer, e.g., a request, and providing the proper and corresponding guidance to an agent, e.g., script, in order to address the concern of a buyer, as well as notifying the agent that the agent should reach out to a buyer based on observed buyer behavior.  
Further, based on the analysis of the communications and buyer behavior, the system will determine a level of urgency that a communication must be made to a buyer and notify an agent when to communicate with a buyer based on the level of urgency, e.g., hot, cold, or warm leads; whether a buyer has submitted a request (e.g., a lead requests to view a home, the system alerts an agent to follow-up with the lead within 24 hours, and includes a list of other homes similar to the specific home requested); whether no communication, reply, or viewed communication has been identified; based on an analysis of buyer interaction behavior to determine the level of urgency that the lead should be followed up with; or information about the home of interest and/or comparables and providing the available information from, at least, public sources, e.g., MLS.;
Finally, the system provides an agent with a “dashboard that provides customized guidance for the next action to take, at the appropriate time, with each and every lead entered by the system.  The list of actions to take is developed based on patterns or triggers, established by default or customizable by the agent, of activity by leads using the system.  For example, heuristic algorithms are used to alert the agent when to call or otherwise contact certain leads by email or mail.  In one example, scripts are included for telephone calls to be made by the agent.  In another example, a letter is provided.  In yet another example, an email is provided.  The action taken may depend on the classification of a lead to a class.  For example, leads residing locally may be a different class than leads residing elsewhere and looking to relocate to the area.”  The system is configured to analyze communications in order to suggest to the agent as to the preferred communication medium to use based on information that can be found in a buyer’s profile.).  
Lissack discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  Lissack discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of sources that contain property listing information.  Although Lissack discloses a wide range of sources that one of ordinary skill in the art would know to include on-market and off-market listings, that the property listing sources have their own format that can be converted to a common format for more effective viewing, and that property listing searches are based on buyer constraints, the Examiner has provided Shenoy to more explicitly recite the more conservative interpretations of these aspects of the claimed invention that one of ordinary skill in the art of real estate would have found to be included in Lissack.
To be more specific, Shenoy is being provided to more explicitly teach features that Lissack fails to explicitly disclose:
periodically accessing a plurality of data sources for property listings, wherein the plurality of data sources comprises on-market property sources and off-market property sources, said periodically accessing comprising: 
converting the property listings to a common format; and
storing the property listings in the common format in a parcel database;
(Claim 15) a unification module, configured to periodically access a plurality of data sources for property listings, wherein said plurality of data sources comprises on-market property sources and off-market property sources, and configured to retrieve said property listings from said plurality of sources, to [convert said property listings to a common format, and to store said property listings in said common format in a parcel database].
Shenoy, which is also directed towards real estate property searching, more explicitly teaches that it is old and well-known in the art to conduct a real estate property search that includes pocket listings (which the Examiner asserts is equivalent to “off-market” listings and further admitted by the applicant in the remarks received on 4/15/2022 in co-pending application 16/989098), since pocket listings would be an additional source of real estate properties that would not be readily available in the MLS system and are known about through less conventional or convenient means relative to the MLS system, such as, but not limited to, word of mouth, through a broker, more exclusive real estate listings sites, and etc. (see also the NPL references of applicant’s submitted IDS’s, which are based on the NPL references that the Examiner had previously provided in co-pending application 16/989098), which would result in providing the buyer and agent with a larger pool of potential properties that would be of interest to a buyer.
Additionally, Shenoy teaches that since sources of information can be provided in different formats, it would have been obvious to not only scrub these other sources for property listing information, but to convert their formats, fuse them, and validate them as this would prevent misrepresentation of a listing and prevent confusing results, i.e. converting a plurality of different formats into a common format.
(For support see: Col. 5 Lines 1 – 22, 35 – 64; Col. 6 Lines 23 – 44; Col. 7 Lines 32 – 41; Col. 9 Lines 13 – 42; Col. 11 Lines 15 – 35; Col. 13 Lines 10 – 28; Col. 14 Lines 19 – 26, 57 – 67; Col. 16 Lines 43 – 61; Col. 17 Lines 4 – 21, 42 – 59)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of Lissack, with the ability to include other sources of real estate properties, as taught by Shenoy, such as, off-market listings, as this would increase the pool of potential real estate properties that can be of interest to a buyer, as well as convert each sources’ format into a common format in order to prevent misrepresentation of a listing and prevent confusing results.
In regards to claims 2, 9, the combination of Lissack and Shenoy discloses the automated method as recited in claim 1 (the computer-readable storage medium as recited in claim 8), wherein the plurality of communications mediums comprises SMS/Text message, a combination of SMS/Text message and email, and email (Lissack – ¶ 90, 91, 99 wherein the communication medium can be SMS, a combination of SMS and email, and email).  

______________________________________________________________________

Claims 3, 4, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US PGPub 2009/0063232 A1) in view of Shenoy et al. (US Patent 11,069,010 B1) in further view of Gross (US PGPub 2016/0027051 A1).
In regards to claims 3, 10, 16, the combination of Lissack and Shenoy discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  The combination of Lissack and Shenoy discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of databases that contain information relevant to a home.  Although the combination of Lissack and Shenoy discloses a wide range of information sources, the combination of Lissack and Shenoy fails to explicitly disclose all possible types of data that can be accessed and used in order to import and use when information is not available from a particular source (NOTE: Although not explicitly recited in Lissack, the Examiner asserts that it would have been inherent that the plurality of different databases have their own set of information that may not be found in another database and, accordingly, Lissack imports information from a plurality sources in order to have as much information as possible when compared to having less information from a single source.  However, in the interest of compact prosecution, the Examiner has provided Gross to more explicitly teach this feature.).
To be more specific, the combination of Lissack and Shenoy fails to explicitly disclose:
the automated method as recited in claim 1 (the computer-readable storage medium as recited in claim 8; the system as recited in claim 15), wherein said automatically detecting requests further comprises:
if additional information is unavailable, automatically generating and transmitting a request for additional data from one or more external entities, receiving the additional data from the one or more external entities, and automatically presenting the additional data to the buyer.
However, Gross, which is also directed to home shopping, further teaches a system and method that uses external data sources such as Google Maps and Zillow or Redfin to obtain property data for a structure (¶ 86).  The system identifies structural or maintenance problems with a property and identifies nearby service providers to address these issues (Abstract).  By identifying groups of properties that have similar service needs, the system can match nearby service providers with potential customers, and also provide targeted advertising to customers who make inquiries. 
The system monitors and classifies property owner engagements with the system in order to identify potential needs (¶ 572).  Tags are used to store the nature of user interactions and inquires.  Data analytics are run on the collected data to identify targeted marketing opportunities.  Communications related to target advertising of services to target homes may be sent to both service providers and property owners (¶ 444; Claim 1).
(See also ¶ 89, 90, 272)
Finally, Gross teaches that other sources of data can be used in order to retrieve tax information, county records, deed information, liens, satellite and aerial images, maps, and information regarding interior characteristics of the property, such as, but not limited to, number of bedrooms, number of bathrooms, size, age, and so forth (¶ 86, 125, 163, 184, 193, 209, 235, 300, 319, 345, 442; Fig. 27c).
One of ordinary skill in the art would have found it beneficial to include as much information about a home as this would provide necessary information to assist a buyer with determining whether to purchase a home and increase the likelihood of converting a curious buyer to an actual prospective buyer, while also assisting the agent with collaborating with a buyer in order to close a sale since one source of information may not have all available information about a particular piece of property and, consequently, one of ordinary skill in the art would look to other sources of information, as taught by Gross.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of the combination of Lissack and Shenoy, with the ability to include as much information as possible concerning a home, as taught by Gross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By providing as much information as possible about a home the system and method would more efficiently facilitate the shopping and buying experience of both a buyer and agent by providing necessary information that would assist in determining whether to complete a sale.
In regards to claims 4, 11, the combination of Lissack, Shenoy, and Gross discloses the automated method as recited in claim 3 (the computer-readable storage medium as recited in claim 10), wherein said automatically and generating and transmitting a request for the additional data comprises automatically generating and transmitting a web form, and email, a snail mail, a text/SMS message, a machine-to-machine message, or an automated voice message (Lissack – ¶ 90, 91, 99 wherein the communication medium can be SMS, a combination of SMS and email, and email).
In regards to claim 17, the combination of Lissack, Shenoy, and Gross discloses the system as recited in claim 16, wherein said intelligence module automatically generates and transmits a web form, and email, a snail mail, a text/SMS message, a machine-to-machine message, or an automated voice message to said one or more external entities (Lissack – ¶ 90, 91, 99, 101 wherein the communication medium can be SMS, a combination of SMS and email, and email and electronically importing information from a plurality of sources; Gross – Abstract; Fig. 27c; ¶ 86, 125, 163, 184, 193, 209, 235, 300, 319, 345, 442, 572 regarding electronically communicating to external sources to request additional information that each respective source has).

______________________________________________________________________

Claims 5, 6, 12, 13, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US PGPub 2009/0063232 A1) in view of Shenoy et al. (US Patent 11,069,010 B1) in further view of Wilson et al. (US PGPub 2015/0302488 A1).
In regards to claims 5, 12, 18, the combination of Lissack and Shenoy discloses a system and method for identifying potential leads with regards to real estate and using the information gathered about user activity with regards to real estate viewing in order to determine potential buyers.  Although the combination of Lissack and Shenoy discloses that various user activities are monitored, stored, and analyzed, such as, but not limited to, viewing frequency, when a listing was viewed, and so forth, for determining in order to determine if a user should be provided with recommendations of comparables, the combination of Lissack and Shenoy fails to explicitly disclose whether it is well known to also track the time spent viewing a listing.
To be more specific, the combination of Lissack and Shenoy fails to explicitly disclose:
the automated method as recited in claim 1 (the computer-readable storage medium as recited in claim 8; the system as recited in claim 15), wherein the analytics comprise the amount of time the buyer has spent viewing each of the initial listings.  
However, Wilson, which is also directed towards tracking user activity with regards to real estate viewing, further teaches that it is also old and well-known in the art to track the amount of time a user has spent viewing a listing.  Wilson teaches that it is advantageous to also track this particular activity type as this allows the system to determine the popularity of a particular listing, which is information that can be used in the system and method of the combination of Lissack and Shenoy as the combination of Lissack and Shenoy discloses that the activities of one user can affect what to recommend to other users (Lissack – ¶ 118).  By taking into consideration the popularity of a listing one of ordinary skill in the art would be able to provide a more targeted listing recommendation system and method for users of the system by informing users who may be unaware of a particular property on the existence of a potential property of interest.
(For support see: Wilson – ¶ 78, 88; Claim 1, Claim 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to track the amount of time that a user spends viewing a listing, as taught by Wilson, in real estate user activity tracking and recommendation system and method of the combination of Lissack and Shenoy, as this would allow the system to further facilitate and determine what listings to recommend to a user as an increase in popularity that is based on, at least, time spent viewing a listing, can serve as an indication of interest of a user.
6.	In regards to claims 6, 13, 19, the combination of Lissack, Shenoy, and Wilson discloses the automated method as recited in claim 5 (the computer-readable storage medium as recited in claim 12; the system as recited in claim 18), wherein the analytics further comprise the number of times the buyer has viewed each of the initial listings (¶ 76, 91, 92, 93, 95, 107, 119, 125 wherein the system tracks the number of times a buyer has viewed specific properties).  
20.	In regards to claim 20, the combination of Lissack, Shenoy, and Wilson discloses the system as recited in claim 19, the system as recited in claim 19, wherein said analytics further comprise averages of attributes of each of said listings, wherein said attributes comprise location, number of bedrooms, number of baths, price, and square footage (Lissack – ¶ 84, 100, 102, 107, 131 wherein attributes that are tracked and analyzed include, but not limited to, size, location, price range, amenities of interest; Wilson – ¶ 34, 36, 51, 66, 85 wherein the attributes can include, at least, the number of bedrooms and the number of baths).  

______________________________________________________________________

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US PGPub 2009/0063232 A1) in view of Shenoy et al. (US Patent 11,069,010 B1) in view of Wilson et al. (US PGPub 2015/0302488 A1) in further view of in view of Gross (US PGPub 2016/0027051 A1).
In regards to claims 7, 14, the combination of Lissack, Shenoy, and Wilson discloses the automated method as recited in claim 6, wherein the analytics further comprise an average of attributes of each of the listings, wherein the attributes comprise location, […], […], price, and square footage (¶ 84, 100, 102, 107, 131 wherein attributes that are tracked and analyzed include, but not limited to, size, location, price range, amenities of interest; NOTE: As will be discussed below, Gross also teaches these types of attributes).  
The combination of Lissack, Shenoy, and Wilson discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  The combination of Lissack, Shenoy, and Wilson discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of databases that contain information relevant to a home.  Although the combination of Lissack, Shenoy, and Wilson discloses a wide range of information sources, the combination of Lissack, Shenoy, and Wilson fails to explicitly disclose all possible types of data that can be accessed and used.
To be more specific, the combination of Lissack, Shenoy, and Wilson fails to explicitly disclose:
the automated method as recited in claim 6 (the computer-readable storage medium as recited in claim 8), wherein the analytics further comprise an average of attributes of each of the listings, wherein the attributes comprise location, number of bedrooms, number of baths, price, and square footage
However, Gross, which is also directed to home shopping, further teaches a system and method that uses external data sources such as Google Maps and Zillow or Redfin to obtain property data for a structure (¶ 86).  The system identifies structural or maintenance problems with a property and identifies nearby service providers to address these issues (Abstract).  By identifying groups of properties that have similar service needs, the system can match nearby service providers with potential customers, and also provide targeted advertising to customers who make inquiries. 
The system monitors and classifies property owner engagements with the system in order to identify potential needs (¶ 572).  Tags are used to store the nature of user interactions and inquires.  Data analytics are run on the collected data to identify targeted marketing opportunities.  Communications related to target advertising of services to target homes may be sent to both service providers and property owners (¶ 444; Claim 1).
(See also ¶ 89, 90, 272)
Finally, Gross teaches that other sources of data can be used in order to retrieve tax information, county records, deed information, liens, satellite and aerial images, maps, and information regarding interior characteristics of the property, such as, but not limited to, number of bedrooms, number of bathrooms, size, age, and so forth (¶ 86, 125, 163, 184, 193, 209, 235, 243, 300, 319, 341, 345, 442; Fig. 27c).
One of ordinary skill in the art would have found it beneficial to include as much information about a home as this would provide necessary information to assist a buyer with determining whether to purchase a home and increase the likelihood of converting a curious buyer to an actual prospective buyer, while also assisting the agent with collaborating with a buyer in order to close a sale.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of the combination of Lissack, Shenoy, and Wilson, with the ability to include as much information as possible concerning a home, as taught by Gross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By providing as much information as possible about a home the system and method would more efficiently facilitate the shopping and buying experience of both a buyer and agent by providing necessary information that would assist in determining whether to complete a sale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Lissack (CA 2,639,154 A1); Florance et al. (US PGPub 2003/0078897 A1); Klivington et al. (US PGPub 2003/0187756 A1); Real Estate Monitor Worldwide (World`s Largest Real Estate Portal Network, ListGlobally, Expands into North America) – which are directed towards systems and methods that facilitate the real estate searching experience in order to facilitate the closing of a real estate transaction by, at least, analyzing buyer preferences and providing search results that correspond to those preferences or language translation services
Tuchman (US PGPub 2015/0310446 A1) – which discloses preferred communication mediums
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/2/2022